Reasons for Allowance
Claims 31-58 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest using an insertable cardiac monitor with a housing having a length between 40-60 mm, a width from 3-10 mm, and a depth from 2-5 mm, wherein the monitor detects asystole by using a primary and a secondary threshold, detecting R-waves by comparing the cardiac signal’s amplitude to a primary signal, and then when asystole is detected, determining a second threshold based on the R-wave, and determining, using the second threshold, whether there is at least one under-sensed R-wave in the pause interval after the detected R-wave, then determining whether the asystole is false based on the determination of whether the sunder-sensed r-wave satisfies the second threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Erin M Piateski/Primary Examiner, Art Unit 3792